Wood, J., (afer stating the facts): Appellant contends that the uncontroverted evidence shows that there was no completed sale by a meeting of the minds of the parties as to the consideration to be paid, and that there was no completed sale by a delivery of the mare in controversy. But we are of the opinion that these were questions for the jury under the evidence, and that these questions were properly submitted in the instructions that the court gave. On the questions of delivery and what is necessary to constitute a completed sale the court modeled its instructions according to the doctrine announced by this court in several cases. See Beller v. Block, 19 Ark. 566; Burr v. Williams, 23 Ark. 244; Lynch v. Daggett, 62 Ark. 592; Shaul v. Harrington, 54 Ark. 305; Guion Merc. Co. v. Campbell, 91 Ark. 240. In the last of the above cases we held (quoting syllabus) : “The title to personal property will pass and the sale be complete if it is the intention of the parties to transfer the title on the one part and to accept same on the other, and in pursuance thereof a delivery is made, even though something remains to be done; as, for example, the fixing of the quantity or exact value of the property or the payment of the purchase money.” The alleged contract of sale being a verbal one and the testimony concerning it being in conflict, it was a question for the jury to determine as to whether the sale was made and the terms thereof. 9 Cyc., p. 786. See also Thompson on Trials, §§ 1105-1108. Such of appellant’s prayers for instructions as were correct were covered by the instructions which the court gave. For instance, prayer No. 6 which the court refused was covered substantially by instruction No. 3 which the court gave, in which the court told the jury that if there was a conditional sale only and that the mare was to be delivered in the future and was not delivered that there was no sale. Prayers 4 and 5 were properly refused. No. 4 made it necessary that the note and the account representing the purchase money for the mare should be paid to the appellant before the sale was completed. This is not the law. See cases supra. No. 5 made an actual manual delivery of the mare from appellant to appellee necessary to complete the sale. This was also not the law. See cases supra. The evidence was sufficient to sustain the verdict, and the judgment is therefore affirmed.